DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-37 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11,452,641 as will be explained below. This is a statutory double patenting rejection.
Instant Application 17/805,763
U.S. Patent No. 11,452,641
Claim 20) A surgical incision drape, comprising: a substantially flat, flexible areal substrate having an upper side and an opposing tissue- facing side, a longitudinal axis and a pressure sensitive adhesive disposed on the tissue-facing side; and at least one hollow microtubular compartment containing a flowable medical agent, wherein said hollow microtubular compartment is positioned to intersect the longitudinal axis and is embedded into or positioned on the substrate, (w)herein said microtubular compartment is configured to be opened.
Claim 1) A surgical incision drape, comprising: a substantially flat, flexible areal substrate having an upper side and an opposing tissue-facing side, a longitudinal axis and a pressure sensitive adhesive disposed on the tissue-facing side; and at least one hollow microtubular compartment containing a flowable medical agent, wherein said hollow microtubular compartment is positioned to intersect the longitudinal axis and is embedded into or positioned on the substrate; wherein said at least one hollow microtubular compartment is frangible (or configured to be opened)…
Claim 21) The surgical incision drape of claim 20, wherein said microtubular compartment is frangible, severable, easily cuttable, or combinations thereof.
Claim 1) wherein said at least one hollow microtubular compartment is frangible
Claim 22) The surgical incision drape of claim 21, wherein said microtubular compartment is arranged in a spiral configuration and is crossing said longitudinal axis at least 4 times.
Claim 2) The surgical incision drape of claim 1, wherein said plurality of hollow microtubular compartments is arranged in a spiral configuration and is crossing said longitudinal axis at least 4 times.
Claim 23) The surgical incision drape of claim 21, wherein said drape comprises a plurality of said hollow microtubular compartments arranged side by side and positioned across the longitudinal axis so that each of said compartments crosses the longitudinal axis.
Claim 1) …wherein said at least one hollow microtubular compartment is a plurality of hollow microtubular compartments arranged side by side with respect to the longitudinal axis and positioned across the longitudinal axis so that each of said hollow microtubular compartments crosses the longitudinal axis.
Claim 24) The surgical incision drape of claim 23, wherein said drape comprises at least eight of the hollow microtubular compartments.
Claim 3) The surgical incision drape of claim 1, wherein said plurality of hollow microtubule compartments comprises at least eight hollow microtubular compartments.
Claim 25) The surgical incision drape of claim 23, wherein said microtubular compartment is linear, angular, U-shaped, or V-shaped.
Claim 4) The surgical incision drape of claim 1, wherein said plurality of hollow microtubular compartments is linear, angular, U-shaped, or V-shaped.
Claim 26) The surgical incision drape of claim 23, wherein said microtubular compartments comprise a capillary central portion having a smaller diameter, said capillary central portion proximal and at least partially over the longitudinal axis, and a larger diameter peripheral portion which is distal from the longitudinal axis.  
Claim 5) The surgical incision drape of claim 1, wherein said plurality of hollow microtubular compartments comprise: a capillary central portion having a smaller diameter, said capillary central portion proximal and at least partially over the longitudinal axis, and a larger diameter peripheral portion which is distal from the longitudinal axis.
Claim 27) The surgical incision drape of claim 23, wherein said microtubular compartments are all connected together to a peripheral channel which is distal from the longitudinal axis and generally parallel to the longitudinal axis.
Claim 6) The surgical incision drape of claim 1, wherein said plurality of hollow microtubular compartments are all connected together to a peripheral channel which is distal from the longitudinal axis and generally parallel to the longitudinal axis.
Claim 28) The surgical incision drape of claim 23, wherein said drape further comprises a plurality of second microtubular compartments that do not intersect the longitudinal axis and are interconnected with said microtubular compartments forming a grid.
Claim 7) The surgical incision drape of claim 1, wherein said surgical incision drape further comprises a second plurality of hollow microtubular compartments that do not intersect the longitudinal axis and are interconnected with said plurality of hollow microtubular compartments forming a grid
Claim 29) The surgical incision drape of claim 27, wherein said peripheral channel terminates in a bulb positioned on a periphery of said drape and containing said agent, wherein said bulb is elastic and contains said agent under pressure.
Claim 8) The surgical incision drape of claim 6, wherein said peripheral channel terminates in a bulb positioned on a periphery of said surgical incision drape and containing said flowable medical agent, wherein said bulb is elastic and contains said flowable medical agent under pressure.
Claim 30) The surgical incision drape of claim 23, wherein said microtubular compartments comprise a smaller diameter microtubular compartments configured for slow release of the agent; and a larger diameter microtubular compartments configured for faster release of the agent, wherein said smaller diameter microtubular compartments are interspersed or disposed interdigitally with said larger diameter microtubular compartments.
Claim 9) The surgical incision drape of claim 1, wherein said plurality of hollow microtubular compartments comprise: a smaller diameter microtubular compartments configured for slow release of the flowable medical agent; and a larger diameter microtubular compartments configured for faster release of the flowable medical agent, wherein said smaller diameter microtubular compartments are interspersed or disposed interdigitally with said larger diameter microtubular compartments.
Claim 31) The surgical incision drape of claim 23, wherein said microtubular compartments comprise: a first type microtubular compartments containing a high viscosity formulation of said agent and configured for slow release of the agent; and a second type microtubular compartments containing a low viscosity formulation of said agent and configured for fast release of the agent; wherein said first and second type microtubular compartments are interspersed or disposed interdigitally with each other.
Claim 10) The surgical incision drape of claim 1, wherein said plurality of hollow microtubular compartments comprise: a first type microtubular compartments containing a high viscosity formulation of said flowable medical agent and configured for slow release of the flowable medical agent; and a second type microtubular compartments containing a low viscosity formulation of said flowable medical agent and configured for fast release of the flowable medical agent; wherein said first and second type microtubular compartments are interspersed or disposed interdigitally with each other.
Claim 32) The surgical incision drape of claim 23, wherein said microtubular compartments comprise a first type microtubular compartments containing a first agent; and a second type microtubular compartments containing a second agent; wherein said first and second type microtubular compartments are interspersed or disposed interdigitally with each other.
Claim 11) The surgical incision drape of claim 1, wherein said plurality of hollow microtubular compartments comprise: a first type microtubular compartments containing a first agent; and a second type microtubular compartments containing a second agent; wherein said first and second type microtubular compartments are interspersed or disposed interdigitally with each other.
Claim 33) The surgical incision drape of claim 32, wherein said first type microtubular compartments containing the first agent are configured for fast release of the first agent; and the second type microtubular compartments containing the second agent are configured for slow release of the second agent; wherein said first and second type microtubular compartments are interspersed or disposed interdigitally with each other.
Claim 11/12) The surgical incision drape of claim 11, wherein said first type microtubular compartments containing the first agent are configured for fast release of the first agent; and the second type microtubular compartments containing the second agent are configured for slow release of the second agent. (portion of claim 11 which is inherently in claim 12 due to dependencies: wherein said first and second type microtubular compartments are interspersed or disposed interdigitally with each other.)
Claim 34) A method of using the drape of claim 20, comprising the steps of: positioning the drape on a tissue with the tissue-facing side facing towards the tissue and in contact with the tissue; orienting the longitudinal axis generally along the expected incision line; adhering the drape to the tissue via the pressure sensitive adhesive; performing a surgical incision of the tissue through the drape, in the process cutting or severing at least one of the microtubular compartments thus opening at least one of the microtubular compartments; and allowing the agent to leach or ooze from the at least one microtubular compartment onto edges of a tissue wound formed by said incision.
Claim 13) A method of using the surgical incision drape of claim 1, comprising the steps of: positioning the surgical incision drape on a tissue with the tissue-facing side facing towards the tissue and in contact with the tissue; orienting the longitudinal axis generally along the expected incision line; adhering the surgical incision drape to the tissue via the pressure sensitive adhesive; performing a surgical incision of the tissue through the surgical incision drape, in the process cutting or severing at least one of the plurality of hollow microtubular compartments thus opening at least one of the plurality of hollow microtubular compartments; and allowing the flowable medical agent to leach or ooze from at least one of the plurality of hollow microtubular compartments onto edges of a tissue wound formed by said incision.
Claim 35) The method of claim 34, wherein leaching or oozing of up to about 80% of the agent from at the least one microtubular compartment is configured for release within about 3 to about 600 seconds.
Claim 14) The method of claim 13, wherein leaching or oozing of up to 80% of the flowable medical agent from the at least one microtubular compartment is configured for release within 3 to 600 seconds.
Claim 36) The surgical incision drape of claim 20, wherein said medical agent comprises antimicrobial agent, antibacterial agent, antibiotic, antiviral, triclosan, chlorohexidine gluconate, polyhexamethylene biguanide, or combinations thereof.
Claim 15) The surgical incision drape of claim 1, wherein said flowable medical agent comprises antimicrobial agent, antibacterial agent, antibiotic, antiviral, triclosan, chlorohexidine gluconate, polyhexamethylene biguanide, or combinations thereof.
Claim 37) The surgical incision drape of claim 23, wherein said hollow microtubular compartments comprise individual sealed microfluidic channels formed directly in said substrate.
Claim 16) The surgical incision drape of claim 1, wherein said plurality of hollow microtubular compartments comprise individual sealed microfluidic channels formed directly in said substrate.


Claim Objections
Claim 20-32, 34-35, and 37 is objected to because of the following informalities:  
Claim 20 presents the limitation: “herein said microtubular compartment”. Examiner recommends amending the claim to recite “wherein”. 
Claim 20 presents the limitation “wherein said microtubular compartment”. Examiner recommends amending the claim to recite “wherein said at least one hollow microtubular compartment” to maintain consistency in the claims. 
Claim 21 presents the limitation “wherein said microtubular compartment”. Examiner recommends amending the claim to recite “wherein said at least one hollow microtubular compartment” to maintain consistency in the claims. 
Claim 22 presents the limitation “wherein said microtubular compartment”. Examiner recommends amending the claim to recite “wherein said at least one hollow microtubular compartment” to maintain consistency in the claims. 
Claim 23 presents the limitation “wherein said microtubular compartment”. Examiner recommends amending the claim to recite “wherein said at least one hollow microtubular compartment” to maintain consistency in the claims. 
Claim 23 presents the limitation “said compartments”. This imitation should be amended to recite “said plurality of hollow microtubular compartments” To maintain consistency in the claims.
Claim 24 presents the limitation “comprises at least eight of the hollow microtubular compartments”. This limitation should be amended to recite “wherein said plurality of hollow microtubular compartments comprises at least eight hollow microtubular compartments embedded into or positioned on the drape”.
Claim 25 presents the limitation “wherein said microtubular compartments”. Examiner recommends amending the claim to recite “wherein said plurality of hollow microtubular compartments” to maintain consistency in the claims. 
Claim 26 presents the limitation “wherein said microtubular compartments”. Examiner recommends amending the claim to recite “said plurality of hollow microtubular compartments” to maintain consistency in the claims. 
Claim 27 presents the limitation “wherein said microtubular compartments”. Examiner recommends amending the claim to recite “said plurality of hollow microtubular compartments” to maintain consistency in the claims. 
Claim 28 presents the limitation “with said microtubular compartments”. Examiner recommends amending the claim to recite “with the plurality of hollow microtubular compartments” to maintain consistency in the claims. Examiner further recommends including a first plurality of hollow microtubular compartments to avoid any potential 112(b) issues.
Claim 30 presents the limitation “wherein said microtubular compartments”. Examiner recommends amending the claim to recite “said plurality of hollow microtubular compartments” to maintain consistency in the claims. 
Claim 31 presents the limitation “wherein said microtubular compartments”. Examiner recommends amending the claim to recite “said plurality of hollow microtubular compartments” to maintain consistency in the claims.
Claim 32 presents the limitation “wherein said microtubular compartments”. Examiner recommends amending the claim to recite “said plurality of hollow microtubular compartments” to maintain consistency in the claims.
Claim 34 presents the limitation “the at least one microtubular compartment”. Examiner recommends amending the claim to recite “the at least one hollow microtubular compartment” to maintain consistency in the claims.
Claim 35 presents the limitation “the at least one microtubular compartment”. Examiner recommends amending the claim to recite “the at least one hollow microtubular compartment” to maintain consistency in the claims.
Claim 37 presents the limitation “wherein said microtubular compartments”. Examiner recommends amending the claim to recite “said plurality of hollow microtubular compartments” to maintain consistency in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 34-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 presents the limitation “wherein said microtubular compartment”. This limitation is considered to be unclear due to the fact that claim 23 from which claim 25 depends recites a plurality of the compartments. Therefore, it is unclear which singular one of the plurality of the compartments is being referred to in claim 25. For the purpose of examination, Examiner will interpret this limitation as “wherein the plurality of hollow microtubular compartments”. 
Claim 34 recites the limitation "the expected incision line" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “an expected incision line”. 
Claim 35 is rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Touati et al. (US 2013/0284186 A1) (hereinafter Touati).
In regards to claim 20, Touati discloses A surgical incision drape (1; see [0083]; see figure 1a), comprising:
a substantially flat, flexible areal substrate (3, 4a; see [0088]; see figure 2) having an upper side and an opposing tissue-facing side (see figure 3), a longitudinal axis (see figure 1a) and a pressure sensitive adhesive disposed on the tissue-facing side (see [0086]); and 
at least one hollow microtubular compartment (7a; see [0103]; see figures 2 and 4) containing a flowable medical agent (see [0103]), wherein said hollow microtubular compartment (7a) is positioned to intersect the longitudinal axis (see Figure 2 that 7a is positioned along a longitudinal axis indicated by A-A) and is embedded into or positioned on the substrate (3, 4a; see figure 4), wherein said microtubular compartment (7a) is configured to be opened (7a; see [0104] in reference to 7a being porous and thus is capable of being broken easily and thus is configured to be opened).
In regards to claim 21, Touati discloses the invention as discussed above. 
Touati further discloses wherein said microtubular compartment (7a)is frangible, severable, easily cuttable, or combinations thereof  (see [0104] in reference to 7a being porous and thus is capable of being broken easily and thus is frangible).
In regards to claim 36, Touati discloses the invention as discussed above. 
Touati further discloses wherein said medical agent comprises antimicrobial agent, antibacterial agent, antibiotic, antiviral, triclosan, chlorohexidine gluconate, polyhexamethylene biguanide, or combinations thereof (see [0103]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touati et al. (US 2013/0284186 A1) (hereinafter Touati) in view of Powley et al. (US 2014/0373851 A1) (hereinafter Powley).
In regards to claim 34, Touati discloses A method of using the drape of claim 20 (see discussion above for teaching), comprising the steps of: positioning the drape (1) on a tissue with the tissue-facing side facing towards the tissue and in contact with the tissue (see figure 4); orienting the longitudinal axis (axis indicated by A-A; see figure 2) generally along the expected incision line (1 being a drape is capable of being positioned as needed or required and therefore A-A may be aligned with the expected surgical incision location); adhering the drape (1) to the tissue via the pressure sensitive adhesive (see [0010 and 0086]); performing a surgical incision of the tissue through the drape (surgical incision is performed in the location of 2, which is within 1, thus a surgical incision is performed “through” the drape).
Touati does not disclose in the process cutting or severing at least one of the microtubular compartments thus opening at least one of the microtubular compartments; and allowing the agent to leach or ooze from the at least one microtubular compartment onto edges of a tissue wound formed by said incision.
However, Powley teaches a method of using an analogous surgical drape (10; see [0049]; see figure 1) comprising an analogous compartment (104; see [0051]; see figure 2a) for delivery of a therapeutic material (124; see [0051]; see figure 2a), the method comprising the process cutting or severing at least one of the compartments (104) thus opening at least one of the compartments (see [0054]; see figure 2c); and allowing the agent (124) to leach or ooze from the at least one compartment onto edges of a tissue wound formed by said incision (see [0054]; see figure 2c) for the purpose of allowing the therapeutic material to be in contact with the wound site as the surgeon cuts into the patient, thereby allowing the immediate disinfection of the wound site (see 0054]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of drug delivery as taught by Touati by cutting of severing the microtubular compartment allowing the agent to leach or ooze from the at least one compartment onto edges of a tissue wound formed by said incision as taught by Powley in order to have provided an improved method of drug delivery that would add the benefit of allowing the therapeutic material to be in contact with the wound site as the surgeon cuts into the patient, thereby allowing the immediate disinfection of the wound site (see 0054]).
In regards to claim 35, Touati as now modified by Powley discloses the invention as discussed above.
Touati as modified by Powley further discloses wherein leaching or oozing of up to about 80% of the agent from at the least one microtubular compartment is configured for release within about 3 to about 600 seconds (see Powley [0049] in reference to allowing the antiseptic to kill bacteria in the incision for a period of time (e.g. at least 15 seconds, preferably at least 30 seconds, and most preferably at least 45 seconds; this is considered to mean that at least 80% of the agent oozes out within a time from about 15-45 seconds in order to perform the intended function).

Allowable Subject Matter
Claims 22-33, and 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 22, the subject matter not disclosed either singly or in combination is: “wherein said microtubular compartment is arranged in a spiral configuration and is crossing said longitudinal axis at least 4 times”. With respect to claim 23, the subject matter not disclosed either singly or in combination is: “wherein said drape comprises a plurality of said hollow microtubular compartments arranged side by side and positioned across the longitudinal axis so that each of said compartments crosses the longitudinal axis”. The closest art of record is that of Touati (US 2013/0284186 A1) which discloses “A surgical incision drape (1; see [0083]; see figure 1a), comprising: 
a substantially flat, flexible areal substrate (3, 4a; see [0088]; see figure 2) having an upper side and an opposing tissue-facing side (see figure 3), a longitudinal axis (see figure 1a) and a pressure sensitive adhesive disposed on the tissue-facing side (see [0086]); and 
at least one hollow microtubular compartment (7a; see [0103]; see figures 2 and 4) containing a flowable medical agent (see [0103]), wherein said hollow microtubular compartment (7a) is positioned to intersect the longitudinal axis (see Figure 2 that 7a is positioned along a longitudinal axis indicated by A-A) and is embedded into or positioned on the substrate (3, 4a; see figure 4);
wherein said at least one hollow microtubular compartment is frangible (7a; see [0104] in reference to 7a being porous and thus is capable of being broken easily and thus is frangible)”. 
Touati fails to disclose the spiral configuration of the microtubular compartment, and the side by side positioning along the longitudinal axis as required by claims 22 and 23. Further, it would appear that such configurations with microtubular elements are not taught, or made obvious in the art. 
Claims 24-33, and 37 are allowable insofar as they depend from claim 23, and thus contain the same allowable limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO, Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/MICHELLE J LEE/Primary Examiner, Art Unit 3786